DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512 and Hong et al. US2018/0247108 hereinafter referred to as Hong.


As per Claim 1, Williamson teaches a system for extraction and verification of handwritten signatures, comprising: 

receive a digital image of a document comprising a handwritten signature; (Williamson, Paragraph [0036], Figure 4, check contains signature and pre-printed text)
remove a subset of words from the digital image identified via optical character recognition; (Williamson, Paragraph [0036], remove pre-printed symbol and text)
Williamson doesn’t explicitly teach determine a plurality of regions of connected markings that remain in the digital image; based at least in part on a pixel density or a proximity to an anchor substring of each of the plurality of regions, determine that one or more regions of the plurality of regions each contain a handwritten signature; 
	Medina teaches determine a plurality of regions of connected markings that remain in the digital image; based at least in part on a pixel density or a proximity to an anchor substring of each of the plurality of regions, determine that one or more regions of the plurality of regions each contain a handwritten signature; (Medina, Column 10, Lines 20-32, use of pixel density to assist in establishing a signature detection result)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Medina into Williamson because by utilizing pixel density of regions in the image to determine there is a handwritten signature will assist in the signature matching algorithm of Williamson by isolating the signature regions.
	Williamson in view of Medina does not explicitly teach extract first image data of the one or more regions, each containing a handwritten signature, from the digital image; 
 retrieve second image data of a confirmed example signature for a purported signer of each handwritten signature of the one or more regions; and based on a comparison of the first image data with the second image data, forward a determination of whether the first image data and second image data represent signatures are similar. 
Hong teaches extract first image data of the one or more regions, each containing a handwritten signature, from the digital image; (Hong, Paragraph [0019], Paragraph [0053])
 retrieve second image data of a confirmed example signature for a purported signer of each handwritten signature of the one or more regions; and based on a comparison of the first 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hong into Williamson in view of Medina because by utilizing signature matching will assist in authenticating the signature on the check of Williamson.  
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.


As per Claim 6, Williamson in view of Medina and Hong teaches the system of Claim 1, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: receive a second digital image of a second document that does not comprise a handwritten signature; automatically determine that no handwritten signature is present; and generate a message to a source of the second digital image indicating that the second document must be signed before further processing.  (Medina, Figure 4, S414, detection flag to determine if there is a signature, Column 10, Lines 20-32, use of pixel density to assist in establishing a signature detection result, Column 3, Lines 9-14, message regarding detection of signature)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 11, Claim 11 claims a method for extracting a handwritten signature from a digital image utilizing the system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512 and Hong et al. US2018/0247108 hereinafter referred to as Hong as applied to Claim 1 and further in view of Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner. 

As per Claim 2, Williamson in view of Medina and Hong teaches the system of Claim 1, wherein the comparison of the first image data with the second image data comprises:  Page 20 of 25ATTORNEY DOCKET 1064.065 
	Williamson in view of Medina and Hong does not explicitly teach subsequent to extracting the first image data and retrieving the second image data, create a feature vector that incorporates a plurality of similarity metrics between the first and second image data; 
wherein the determination of whether the first image data and second image data are similar is made based on the likelihood exceeding a predetermined threshold. 
	Lee teaches subsequent to extracting the first image data and retrieving the second image data, create a feature vector that incorporates a plurality of similarity metrics between the first and second image data; (Lee, Paragraph [0010], generate feature vectors of the signature and utilizing reference feature vector of the vector of the user) 
wherein the determination of whether the first image data and second image data are similar is made based on the likelihood exceeding a predetermined threshold. (Lee, Paragraph [0010], determine if the feature vectors are similar based on a difference vector and the threshold)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Williamson in view of Medina and Hong because by utilizing feature vectors of the signature to be used for matching will increase the efficiency of the signature matching algorithm. 
Williamson in view of Medina and Hong and Lee does not explicitly teach and passing the feature vector to a linear regression model to estimate a likelihood that that the first image data and second image data are similar to each other, 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ratner into Lee into Williamson in view of Medina and Hong because by utilizing a linear regression model will provide increased accuracy in determining the similarity between two feature vectors being used for further authentication.  
Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 2.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512 and Hong et al. US2018/0247108 hereinafter referred to as Hong as applied to Claim 1 and further in view of Seo et al. US2016/0210453 hereinafter referred to as Seo.


As per Claim 3, Williamson in view of Medina and Hong teaches the system of Claim 1, 
Williamson in view of Medina and Hong does not explicitly teach wherein the determination that one or more regions of the plurality of regions each contain a handwritten signature is additionally based on a ratio of height to width of each region.  
	Seo teaches wherein the determination that one or more regions of the plurality of regions each contain a handwritten signature is additionally based on a ratio of height to width of each region.  (Seo, Paragraph [0057], use of ratio of width to height of signature area to increase signature recognition rate)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Seo into Williamson in view of Medina and Hong because by utilizing the ratio of the region to determine if there is a 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 3.

As per Claim 12, Claim 12 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512 and Hong et al. US2018/0247108 hereinafter referred to as Hong as applied to Claim 1 and further in view of Bodas et al. US2019/0069007 hereinafter referred to as Bodas.

As per Claim 4, Williamson in view of Medina and Hong teaches the system of Claim 1, handwritten signature (Williamson, Paragraph [0036], Figure 4)
Williamson in view of Medina and Hong does not explicitly teach wherein the determination that one or more regions of the plurality of regions each contain text is additionally based on a neural network classifier of the contents of each region. 
Bodas teaches wherein the determination that one or more regions of the plurality of regions each contain text is additionally based on a neural network classifier of the contents of each region. (Bodas, Paragraph [0029])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bodas into Williamson in view of Medina and Hong because by utilizing a neural network will allow for more accurate detection of the regions containing certain information such as handwritten signatures. 


As per Claim 13, Claim 13 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512 and Hong et al. US2018/0247108 hereinafter referred to as Hong as applied to Claim 1 and further in view of Carr et al. US2017/0161876 hereinafter referred to as Carr.


As per Claim 5, Williamson in view of Medina and Hong teaches the system of Claim 1, 
Williamson in view of Medina and Hong does not explicitly teach wherein, prior to the determination of the plurality of regions of connected markings that remain in the digital image, the image undergoes a dilating transformation. (Carr, Paragraph [0053]) 
	Carr teaches wherein, prior to the determination of the plurality of regions of connected markings that remain in the digital image, the image undergoes a dilating transformation. (Carr, Paragraph [0053]) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Carr into Williamson in view of Medina and Hong because by utilizing a dilating transformation prior to signature matching will provide for a smoother image and therefore increase the accuracy of the extraction of the signature for matching.  


As per Claim 14, Claim 14 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512, Hong et al. US2018/0247108 hereinafter referred to as Hong, Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 2 and further in view of Chu et al. US2017/0154213 hereinafter referred to as Chu.


As per Claim 7, Williamson in view of Medina, Hong, Lee and Ratner teaches the system of Claim 2, 
Williamson in view of Medina, Hong, Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a histogram of oriented gradients
Chu teaches wherein the plurality of similarity metrics comprises a histogram of oriented gradients.  (Chu, Paragraph [0043])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chu into Williamson in view of Medina, Hong, Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 7.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512, Hong et al. US2018/0247108 hereinafter referred to as Hong, Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 2 and further in view of Assefa et al. US2018/0196924 hereinafter referred as Assefa.


As per Claim 8, Williamson in view of Medina, Hong, Lee and Ratner teaches the system of Claim 2, wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
	Williamson in view of Medina, Hong, Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
	Assefa teaches wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Assefa into Williamson in view of Medina, Hong, Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 8.


As per Claim 10, Williamson in view of Medina, Hong, Lee and Ratner teaches the system of Claim 2, 
Williamson in view of Medina, Hong, Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a Pearson coefficient between sets of extracted waveforms from tiles. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Assefa into Williamson in view of Medina, Hong, Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. US2010/0296719 hereinafter referred to as Williamson in view of Medina USPN 9058512, Hong et al. US2018/0247108 hereinafter referred to as Hong, Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 2 and further in view of Banerjee et al. US2019/0026551 hereinafter referred to as Banerjee.

As per Claim 9, Williamson in view of Medina, Hong, Lee and Ratner teaches the system of Claim 2, 
Williamson in view of Medina, Hong, Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises an energy- entropy comparison. 
	Banerjee teaches wherein the plurality of similarity metrics comprises an energy- entropy comparison. (Banerjee, Paragraph [0034], use of energy to entropy ratio comparison algorithm)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Williamson in view of Medina, Hong, Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the six references to obtain the invention in Claim 9.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Hong et al. US2018/0247108 hereinafter referred to as Hong in view of Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner. 

As per Claim 16, Hong teaches the method for verifying that a handwritten signature was made by a given human user, comprising: receiving first image data comprising a purported signature of an individual; retrieving second image data comprising a known signature of an individual; (Hong, Paragraph [0019], [0053])  
	Hong does not explicitly teach creating a feature vector that incorporates a plurality of similarity metrics between the first and second image data; and 
wherein determining whether the first image data and second image are similar is made based on the likelihood exceeding a predetermined threshold. 
	Lee teaches creating a feature vector that incorporates a plurality of similarity metrics between the first and second image data; and (Lee, Paragraph [0010], generate feature vectors of the signature and utilizing reference feature vector of the vector of the user)
wherein determining whether the first image data and second image are similar is made based on the likelihood exceeding a predetermined threshold.  (Lee, Paragraph [0010], determine if the feature vectors are similar based on a difference vector and the threshold)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Hong because by utilizing feature vectors of the signature to be used for matching will increase the efficiency of the signature matching algorithm. 
	Hong in view of Lee does not explicitly teach passing the feature vector to a linear regression model to estimate a likelihood that that the first image data and second image data are similar, 
	Ratner teaches passing the feature vector to a linear regression model to estimate a likelihood that that the first image data and second image data are similar, (Ratner, Paragraph [0031], use of SVM(considered as a linear regression model) for matching)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ratner into Hong in view of Lee because by utilizing a linear regression model will provide increased accuracy in determining the similarity between two feature vectors being used for further authentication.  
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 16.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. US2018/0247108 hereinafter referred to as Hong in view of Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 16 and further in view of Chu et al. US2017/0154213 hereinafter referred to as Chu.


As per Claim 17, Hong in view of Lee and Ratner teaches the system of Claim 16, 
Hong in view of Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a histogram of oriented gradients
Chu teaches wherein the plurality of similarity metrics comprises a histogram of oriented gradients.  (Chu, Paragraph [0043])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chu into Hong in view of Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 17.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Hong et al. US2018/0247108 hereinafter referred to as Hong in view of Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 16 and further in view of Assefa et al. US2018/0196924 hereinafter referred as Assefa.


As per Claim 18, Hong in view of Lee and Ratner teaches the method of Claim 16, wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
	Hong in view of Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
	Assefa teaches wherein the plurality of similarity metrics comprises a cosine similarity metric.  (Assefa, Paragraph [0026], similarity metric utilizing cosine similarity)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Assefa into Hong in view of Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 18.


As per Claim 20, Hong in view of Lee and Ratner teaches the system of method of Claim 16, 
Hong in view of Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises a Pearson coefficient between sets of extracted waveforms from tiles. 
Assefa teaches wherein the plurality of similarity metrics comprises a Pearson coefficient between sets of extracted waveforms from tiles. (Assefa, Paragraph [0026], similarity metric utilizing Pearson correlation coefficient)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Assefa into Hong in view of 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 20.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Hong et al. US2018/0247108 hereinafter referred to as Hong in view of Lee et al. US2006/0088194 hereinafter referred to as Lee and Ratner et al. US2008/0112593 hereinafter referred to as Ratner as applied to Claim 16 and further in view of Banerjee et al. US2019/0026551 hereinafter referred to as Banerjee.


As per Claim 19, Hong in view of Lee and Ratner teaches the method of Claim 16, 
Hong in view of Lee and Ratner does not explicitly teach wherein the plurality of similarity metrics comprises an energy- entropy comparison. 
	Banerjee teaches wherein the plurality of similarity metrics comprises an energy- entropy comparison. (Banerjee, Paragraph [0034], use of energy to entropy ratio comparison algorithm)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Banerjee into Hong in view of Lee and Ratner because by utilizing such a similarity metric will assist in determine if there are matches with the current signature with a stored signature. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666